 


 HR 2650 ENR: To allow the Fond du Lac Band of Lake Superior Chippewa in the State of Minnesota to lease or transfer certain land.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2650 
 
AN ACT 
To allow the Fond du Lac Band of Lake Superior Chippewa in the State of Minnesota to lease or transfer certain land. 
 
 
1.Congressional approval of certain land transactions 
(a)In generalNotwithstanding any other provision of law (including regulations), and without further approval, ratification, or authorization by the United States, the Fond du Lac Band of Lake Superior Chippewa in the State of Minnesota (referred to in this Act as the Band) may lease, sell, convey, warrant, or otherwise transfer all or any portion of the interest of the Band in any real property that is not held in trust by the United States for the benefit of the Band. 
(b)No effect on trust landNothing in this Act— 
(1)authorizes the Band to lease, sell, convey, warrant, or otherwise transfer all or any portion of any interest in any real property that is held in trust by the United States for the benefit of the Band; or 
(2)affects any Federal law (including regulations) relating to leasing, selling, conveying, warranting, or otherwise transferring any interest in the real property described in paragraph (1). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
